MEMORANDUM OPINION
{¶ 1} On October 22, 2004, appellant, Marilyn Morris, filed a notice of appeal from a September 22, 2004 judgment of the Ashtabula County Court of Common Pleas. In that judgment, the trial court found appellant to be in contempt of court for failing to convey certain real property to appellee, John Poss, pursuant to an earlier order of the trial court. The judgment further gave appellant thirty days to purge herself of the contempt by conveying the property in question to appellee.
 {¶ 2} It is well established that a mere finding of contempt, by itself, is not a final appealable order. Instead, a contempt judgment is immediately appealable only when the contempt finding is accompanied by the imposition of a penalty or sanction. Until a penalty or sanction has been imposed, there is no final appealable order. Chain Bike v. Spoke `NWheel, Inc. (1979), 64 Ohio App. 2d 62; Armstrong v. Armstrong, 11th Dist. No. 2004-L-010, 2004-Ohio-1521, ¶ 4.
 {¶ 3} In the present case, the second element of contempt has not yet occurred; namely, the imposition of a penalty or sanction. The contempt issue cannot be appealed until that second order has been made.
 {¶ 4} Accordingly, this appeal is hereby sua sponte dismissed due to lack of a final appealable order.
 {¶ 5} Appeal dismissed.
O'Neill, J., Grendell, J., concur.